DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/01/2022 have been fully considered but they are not persuasive. The Examiner respectfully disagrees with the applicant’s argument for the following reason:
In regard to the applicant’s argument made that Lee “is silent about including or updating a current position of the robot in the map” Examiner disagrees and draws applicant’s attention to para 0037 of Lee where he discloses the robot position is detected and compared with the map in the database, and the position is corrected to perform the cleaning. Further on para 0038-0039 state that the control module 250 may be configured to create a map based on the obstacles while the robot cleaner runs and performs a cleaning operation, thus the map is also created dynamically based on the obstacles and the position of the robot is corrected to perform cleaning; thus the applicant’s argument regarding not updating the robot’s position on the map is moot. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 17-19 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, EP 2 447 800.

Claim 1. Lee teaches a moving robot, comprising:
a movable main body (Fig 3, robot cleaner);
a travel drive unit having a plurality of drive wheels to move the main body (fig 3, para 0036);

an image acquisition unit (detection unit 100 and image detection unit (para 0009) configured to acquire images of surroundings;
a storage configured to store acquisition images received through the image acquisition unit and a map of a travel area(storage unit 300 and para 0009 image storage); and
a controller configured to recognize a current position to control the travel drive unit and perform cleaning (control unit 200, para 0020),
wherein the controller is further configured to (para 0005-0006, 0008 and 0035):
when a cleaning command is received, determine whether a position on the map and the current position matches according to whether a position of the main body is changed;
recover the current position (para 0037-0039); and
move to a designated area in response to the cleaning command and perform cleaning (para 0001-00015, 0019-0029).

Claims 17 and 28. Lee teaches a control method and a system of a moving robot, comprising:
based on a map of a travel area separated into a plurality of areas (storage unit 300 and para 0009 image storage), set at least one of the plurality of areas as a designated area and receive a cleaning command (control unit 200, para 0020),
determine a current position in the plurality of areas on the map;
after a determination as to whether the current position is changed, when the current position does not match a position on the map, recover the current position;
set a moving path from the current position to the designated area and move to the designated area; and perform cleaning of the designated area (para 0001-00015, 0019-0029).


Claim 2. (Original) The moving robot of claim 1, wherein the controller is further configured to:
when the position on the map and the current position do not match each other, extract features from the acquisition images received from the image acquisition unit; and
based on the features, determine one of a plurality of areas included in the map to be the current position (para 0022), various sensor data is used to recognize the current position versus where the last position detected to determine or to correct the right positon for the robot cleaner.

Claim 3. (Original) The moving robot of claim 1, wherein the controller is further configured to:
set a path from the current position to the designated area; and control the travel drive unit to move to the designated area and perform cleaning of the designated area (para 0020), the robot cleaner draws or detects the cleaning area and stores set path in the memory for the future cleaning task.

Claims 4 and 18. wherein the controller is further configured to:
when the designated area set to be a plurality of designated areas, determine whether a priority area is set; perform cleaning of the priority area; and perform cleaning of other designated areas (para 0035, lines 45-50, discloses the storage 300 stores the information of cleaning path, cleaning pattern and the cleaning region, which can be considered as the order or the priority of cleaning based on the stored information).


Claim 5. (Original) The moving robot of claim 1, wherein the controller is further configured to, when the designated area is a plurality of designated areas, perform cleaning of the plurality of designated areas sequentially in a set order of cleaning (para 0035).



Claims 6 and 19. wherein the controller is further configured to:
when the designated area is a plurality of designated areas, move to a designated area close to the current position and perform cleaning; and perform cleaning according to ascending order of moving distance between the designated areas (para 0022), if the cleaning stops for a reason, the robot cleaner detects the relative position where the cleaning stopped and resume the cleaning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-16, 20-27 and 29-31rob  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, EP 2 447 800,  in view of Han, EP 3199083

Claims 7 and 27.  Lee discloses a robot cleaner and it is known within the robot cleaning system for generating a cleaning area map, similarly Han discloses, wherein the controller is further configured to:
when the map is not stored in the storage, analyze the acquisition images acquired during traveling in the travel area; separate the travel area into a plurality of areas; and generate the map (Han para 0032-0033), therefore it would have been obvious to within the knowledge of ordinary skilled artisan to provide an option for the robot cleaner to generate a map of the area that is not part of the routine.


Claims 8, 21-22, 29. Cleaning robot is known for their  controller is further configured to transmit the map to an external terminal that inputs the cleaning command, and wherein the external terminal displays the map on a screen, and inputs the cleaning command with respect to at least one of a plurality of areas included in the map, similarly Han teaches the generated map is displayed on a remote device such as cell phone or tablet as shown on (FIG 6-7 para 0042); therefore it would have been obvious to ordinary skilled artisan at the time of invention to modify Lee by Han to provide mobile display and control of the robot for the user.

Claim 9. (Original) The moving robot of claim 8, wherein the external terminal transmits the cleaning command by setting at least one of the plurality of areas included in the map as the designated area; Han teaches in addition to claim 8 above, various cleaning area designated within the map of the mobile display (FIG 16-20).

Claims 10 and 30. (Original) The moving robot of claim 8, wherein the external terminal sets a new area as the designated area, irrespective of the plurality of areas included in the map, through a provided input means and transmits the cleaning command; in addition to teaching of claim 8, Han further teaches the room designation or the cleaning area that can be determined or selected by the user as desired using their mobile device (para 0233-0237). 

Claims 11, 23 and 31. wherein the controller is further configured to transmit data on a position of the moving robot and a cleaning state to the external terminal, and
wherein the external terminal displays the position of the moving robot and the cleaning state on the map based on the data received from the moving robot; Han FIG 6 shows the Robot’s position on the map.


Claims 12 and 20. wherein the travel drive unit further comprises a switch which is installed on the drive wheels, and which is operated by a weight of the main body applied to the drive wheels, and wherein the controller is further configured to determine whether the main body is raised off a floor and thereby a position thereof is change; Han teaches the drive wheel assembly and its operation according to the weight of the main body as the main body sits on the drive wheel of the mobile robot (fig 1-2b).

Claim 13. (Original) The moving robot of claim 2, wherein the controller comprises:
an area separation unit configured to separate the travel area into a plurality of small areas or a plurality of large areas by a predetermined criterion; and a recognition unit configured to extract at least one recognition feature from an image acquired at an unknown current position, calculate recognition descriptors respectively corresponding to the recognition features, and compute a feature distribution for each small area or large area and the recognition descriptor by a predetermined estimation rule, thereby determining any one area to which the main body belongs as the current position (Han FIG 17-20, shows the area that are separated or divided within the cleaning area that is created and for the operation of the robot cleaner, system recognizes the cleaning area accordingly.

Claim 14. (Original) The moving robot of claim 13, Both Lee and Han teaches the cleaning area that are created for the robot cleaner to perform the cleaning, a predetermined criteria can be the areas taught by Han that is on scheduled to be cleaned  as shown on Fig 17-20, therefore it would have been obvious to ordinary skilled artisan to provide the area separation unit is further configured to, by a predetermined criterion, separate the travel area to a plurality of large areas into which the plurality of small areas is grouped, and where the recognition unit is further configured to:
determine a large area m which the current position is included, by computing a feature distribution for each large area and the recognition descriptor by a predetermined superordinate estimation rule; and
determining a small area in which the current position is included, by computing a feature distribution for each small area among a plurality of small areas included in the determined large area and the recognition descriptor by the predetermined estimation rule.

Claim 15. (Original) The moving robot of claim 14, wherein the recognition unit is further configured to determine the current position by calculating correlation between a plurality of positions included in the determined small area (Han fig 20 shows the positon of the robot cleaner and the areas).

Claim 16. (Original) The moving robot of claim 13, wherein the controller comprises a learning unit configured to: extract features from images acquired at a plurality of positions;
calculate descriptors respectively corresponding to the features; and calculate a feature distribution for each small area or each large area by a predetermined learning rule (Han, fig 17-20, para 0213-0217).

Claim 24. Lee teaches when the current position does not match with the position on the map, an acquisition image acquired at the current position through the image acquisition unit is analyzed to extract features, and one of a plurality of areas included in the map is determined based on the features (para 0001-00015, 0019-0029)..

Claim 25. Lee teaches further comprising determiming the current position from among a plurality of positions included in the area determined from among the plurality of areas (para 0001-00015, 0019-0029)..

Claim 26. Lee teaches wherein, when the current position does not match with the position on the map, at least one recognition feature is extracted from an acquisition image acquired at an unknown current position, a recognition descriptor corresponding to the recognition feature is calculated, and the recognition descriptor 1s computed with a feature distribution for each small area or large area by a predetermined estimation rule, thereby determiming any one area as the current position (para 0001-00015, 0019-0029)..

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315. The examiner can normally be reached M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3619